.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  the preamble of claim 11 refers to claim 11 instead of claim 10.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In claim 19, the recitation of “the anvil includes a layer of insulating material completely separating the first part of the anvil from a remainder of the anvil” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the layer of insulating material “completely” separating as claimed.
In claim 20, the recitation of “the aperture completely separating and electrically isolating the first part of the anvil from a remainder of the anvil” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the aperture “completely” separating as claimed.
In claim 21, the recitation of “the insulating material is arranged only within a first portion of the aperture, with a remainder of the aperture being unoccupied” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the insulating 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the recitation of “the anvil has an aperture completely separating the first part of the anvil from a remainder of the anvil” is not definite. It is not definite how the first part and the remainder of the anvil can be completely separated while also being parts of the same anvil as claimed.
In claim 19, the recitation of “the anvil includes a layer of insulating material completely separating the first part of the anvil from a remainder of the anvil” is not definite. It is not definite how the first part and the remainder of the anvil can be completely separated while also being parts of the same anvil as claimed.
Claim 20 recites that “the anvil includes an aperture…and a layer of insulating material”. However, claim 20 depends from claim 5 and claim 5 recites “the anvil has an aperture and/or a layer of insulating material” such that it is not definite whether claim 20 refers to the same aperture and/or layer of claim 5 or another aperture and/or layer. The recitation of “the insulating material and the aperture completely separating and electrically isolating the first part of the anvil from a remainder of the anvil” is also not definite. It is not definite how the first part and the remainder of the anvil can be completely separated while also being parts of the same anvil as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110099801 A1 to Particka et al. (“Particka” ) in view of US 5092026 A to Klemmer et al. (“Klemmer”).
Particka discloses:
Regarding claim 1: a deformation unit plastically deforming the connection device around the electrical conductor, the deformation unit having a fixed deformation module (e.g., tool assembly 14) and a movable deformation module (e.g., upper tool assembly 132) that is movable with respect to the fixed deformation module, the fixed deformation module having an anvil (e.g., conductor anvil 54) with an electrical contact area (e.g., surface areas of anvil 54) on which the electrical conductor and the connection device are disposed, an electric current circulating through the electrical conductor and the connection device by passing through an electrically conductive first part of the anvil (e.g., a part of anvil 54 on one side of apertures 58, at least one conductor anvil 54 releasably connected to the tool mount block 46 for crimping a terminal to a wire as disclosed in para 51) that is electrically insulated from a rest of the anvil (e.g., a rest of the anvil 54 separated by the part of anvil 54 by apertures 58)  (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 2: the movable deformation module has a punch (e.g., punches 146 and 148), a first part (e.g., conductor punch 146) of the punch is electrically conductive and is electrically insulated from a rest of the punch (e.g., Fig. 7 and para 50);
Regarding claim 3: the electric current circulates through the first part of the punch (e.g., Fig. 7 and para 50);
Regarding claim 4: the punch has an aperture, a slot, and/or a gap (e.g., apertures for punch assembly fastener 152) disposed at an interface between the first part of the punch and an insulating part (e.g., insulation punch 148) of the punch (e.g., Fig. 7 and para 50);
Regarding claim 5: the anvil has an aperture and/or a layer of insulating material (e.g., apertures 58) at an interface between the first part of the anvil and an insulating part of the anvil (e.g., insulation anvil 60) (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 6: the first part of the anvil is electrically insulated from a second part of the anvil, the electrical contact area is disposed only on the first part of the anvil (e.g., Fig. 1, 7 and 8 and para 43 and 50-52); 
Regarding claim 7: a deformation unit plastically deforming the connection device around the electrical conductor, the deformation unit having a fixed deformation module (e.g., tool assembly 14) and a movable deformation module (e.g., upper tool assembly 132) that is movable with respect to the fixed deformation module, the fixed deformation module having an anvil (e.g., anvil 54 and 60) with an electrical contact area on which the electrical conductor and the connection device are disposed, an electric current circulating through the electrical conductor, the connection device, and the anvil to perform a soldering by flowing in and out of the fixed deformation module (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 8: the anvil has an electrically conductive first part electrically insulated from an electrically conductive second part (e.g., parts of anvil 54 adjacent apertures 58), the electrical contact 
Regarding claim 9: the first part of the anvil is electrically insulated from the second part of the anvil by an insulating interface (e.g., apertures 58) that extends from a base of the anvil to the electrical contact area located at a peak of the anvil (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 10: the first part and the second part of the anvil are linked at the electrical contact area and each have an insulating interface elsewhere (e.g., Fig. 1, 7 and 8 and para 43 and 50-52); 
Regarding claim 11: the insulating interface is an aperture (e.g., apertures 58) and/or a layer of an insulating material (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 12: the anvil is mounted on a fixing plate (e.g., tool mount block 46) and an electrical supply of the anvil is performed via a base of the anvil and through the fixing plate (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 14: the anvil is mounted on a fixing plate (e.g., cutter retainer 66) and the anvil is electrically insulated from the fixing plate (e.g., Fig. 1, 7 and 8 and para 43 and 50-52); 
Regarding claim 15: the anvil has an outer part (e.g., insulation anvil 60) covered with an electrical insulation (e.g., Fig. 1, 7 and 8 and para 43 and 50-52);
Regarding claim 18, as best understood: the anvil has an aperture (e.g., apertures 58) completely separating the first part of the anvil from a remainder of the anvil (e.g., Fig. 1, 7 and 8 and para 43 and 50-52, wherein “a remainder of the anvil” is broadly recited such that any part of anvil 54 across the apertures 58 from a first part corresponds to the claimed remainder being completely separated, as best understood); and
Regarding claim 19, as best understood: the anvil includes a layer of insulating material (e.g., air in apertures 58, material of insulation anvil 60) completely separating the first part of the anvil from a 
Particka does not explicitly disclose by an electrical connection to the first part of the anvil includes an electrical supply cable of a current generator electrically connected thereto for routing the electric current through the first part of the anvil (as recited in claim 1).
However, Klemmer discloses:
Regarding claim 1: an electrical connection to the first part of the anvil (e.g., face 56) includes an electrical supply cable (e.g., wires 64 and 66 ) of a current generator (e.g., controller 52 which is operative to generate a current) electrically connected thereto for routing the electric current through the first part of the anvil (e.g., Fig. 3-7 and col 6-7, wherein wires 64 and 66 extend to the controller 52 which is operative to generate a current through the wires 64 and 66 and through the transducer 62); and
Regarding claim 7: an electrical connection to the anvil includes an electrical supply cable of a current generator electrically connected thereto for routing the electric current through the anvil (e.g., Fig. 3-7 and col 6-7, wherein wires 64 and 66 extend to the controller 52 which is operative to generate a current through the wires 64 and 66 and through the transducer 62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Particka as suggested and taught by Klemmer in order to provide higher quality crimp terminations throughout a longer life of the crimp tooling.



Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Particka in view of Klemmer and further in view of US 4315128 A to Matcovich et al. (“Matcovich”).
Particka in view of Klemmer discloses substantially all of the features of the claimed invention as set forth above.
Particka further discloses:
Regarding claim 13: the anvil is fixed to the fixing plate by a plurality of fasteners (e.g., fasteners 50, 68, 72, 155) (e.g., Fig. 1, 7 and 8 and para 43 and 50-52).
Particka does not explicitly disclose by a plurality of screws that are electrically conductive (as recited in claim 13).
However, Matcovich discloses:
Regarding claim 13: the anvil is fixed to the fixing plate by a plurality of screws (e.g., conductive threaded screws 33) that are electrically conductive (e.g., Fig. 8 and col 6, ln 25-50); and
Regarding claim 17: one of the plurality of screws crimps the electrical supply cable (e.g., lead 17B) of the current generator (e.g., Fig. 8 and col 6, ln 25-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Particka in view of Klemmer as suggested and taught by Matcovich in order to provide a pressure contact point on one or more sides of tool.
Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Amendment
The amendment of 11/24/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and lack of amendments. The remarks also state that the Examiner is respectfully requested to contact Applicant's undersigned representative to schedule a telephone interview prior to the issuance of any ensuing office action. As noted previously and herein, any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492
The remarks then address the prior art rejections. The remarks note the various rejections under 35 U.S.C. § 103 as set forth above and previously and then reproduce portions of claim 1. The remarks then describe the rejection of claim 1 and argue against the rejection involving Klemmer. The remarks describe the reference and then assert that nowhere does Klemmer teach, or even remotely suggest, transmitting electrical current through its crimping press or anvil. The remarks state that the cited wires of Klemmer only transmit electrical current through a transducer mounted on the crimping press for measuring strain and the current is not transmitted through the crimping press itself. The remarks further state that transmitting the sensing current through the crimping press, in addition to or in place of the transducer, would entirely destroy the intended function of the strain gauge of Klemmer and that one of ordinary skill in the art would recognize that the transducer must be mounted in electrical isolation from the crimping press in order for the device to properly function, as shown in Figures 6 and 7 of Klemmer. However, claim 1 broadly recites the first part of the anvil such that the combination of the parts of the respective anvils of Particka and Klemmer corresponds to the claimed first part and current is transmitted by the wires 64 and 66 to part of the anvil of Klemmer as set6 forth above.

The remarks next state that it is again submitted that Particka does not teach, or even remotely suggest, passing current through an anvil, let alone an electrical supply cable of a current generator for supplying current to the cited anvil and that nowhere does Particka disclose passing a current through an anvil, an electrical conductor, or a connection device. The remarks further state that, in cited paragraph [0043], Particka discloses elements of a tool assembly 14 and how they are assembled and that no mention is made of passing an electrical current through elements of the tool assembly 14. The remarks continue, stating that, in cited paragraphs [0050]-[0052], Particka discloses elements of an upper tool assembly 132 and how they are assembled and that Particka also discloses in paragraphs [0050]-[0052] how the tool assembly 14 and upper tool assembly 132 interact to crimp a terminal around an electrical conductor. The remarks assert that nowhere does Particka disclose passing a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Klemmer discloses an electrical supply cable of a current generator for supplying current to the cited anvil as noted above. Furthermore, the functional recitation, "an electric current circulating through the electrical conductor and the connection device by passing through an electrically conductive first part of the anvil," merely requires the ability to so perform. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114.
The remarks next address the cited punch of Particka, stating that the cited "insulation punch 148" and the "conductor punch 146" are named for the portion of the electrical connector they engage with and that Particka discloses that the insulation punch 148 and the insulation anvil 60 interact to crimp a portion of the terminal around an insulation of a wire, and the conductor punch 146 and conductor anvil 54 interact to crimp a portion of the terminal around a conductor of the wire. The remarks state that the terms insulation and conductor are not used to identify their electrically conductive or insulative properties and assert that Particka does not even remotely suggest that the insulation anvil 60 is made of an insulative material, nor does the disclosure of Particka even hint that the insulation anvil 60 and the conductor anvil 54 are made out of different materials such that Particka therefore also does not disclose "an electrically conductive first part of the anvil that is electrically insulated from a rest of the anvil" as claimed in claim 1. However, it is submitted that the anvil 60 being 
The remarks then state that, for the multiple reasons described above, independent claim 1 and dependent claims 2-6 are therefore allowable over Particka and Klemmer, independent claim 7 recites features similar to those set forth above with respect to claim 1, and is allowable over Particka and Klemmer for at least similar reasons and claims 9-15 are allowable at least by virtue of their ultimate dependence from claim 1. The remarks further state that independent claim 7 recites, in relevant part, "an electric current circulating through the electrical conductor, the connection device, and the anvil to perform a soldering by flowing in and out of the fixed deformation module" and that, for the same reasons as described under claim 1 above, neither Klemmer nor Particka does not disclose "an electric current circulating through the electrical conductor, the connection device, and the anvil" as claimed in claim 7. However, claim 1 is rejected as set forth and explained above, and independent claim 7 as well as the dependent claims are also rejected as set forth and explained above.
The remarks next state that the Examiner bears the burden and cannot establish this disclosure in Particka of Klemmer and that the only mention of "soldering" in Particka is in relation to defining the term "non-releasable" (paragraph [0072]), which is used in Particka to describe how components of the overall tool are attached together. The remarks further state that Particka, including in cited paragraphs [0043] and [0050]-[0052], does not suggest anything about soldering by conducting an electric current though an electrical conductor, a connection device, and the anvil and that Particka does not disclose "an electric current circulating through the electrical conductor, the connection device, and the anvil to perform a soldering by flowing in and out of the fixed deformation module" as claimed in claim 7. The 
The remarks then address the new claims, stating that new claims 18-21 have been added which recite additional features not taught or suggested by the cited prior art and that, as set forth above, the anvil 54 of Particka does not comprise a first conductive part which is electrically isolated from any other portions thereof, let alone an anvil having an aperture and/or a layer of insulating material completely separating a first part of the anvil from a remainder of the anvil, as required by the claims. The remarks also refer to Applicant's Figure 2b and its description throughout the specification, including in paragraph [0040]. However, claims 18-21 are presently rejected as set forth and explained above. Support for portions of claims 18-21 was not found as set forth and explained above. Moreover, for claims 18 and 19, Fig. 1, 7 and 8 and para 43 and 50-52 of Particka show and disclose “a remainder of the anvil” is broadly recited such that any part of anvil 54 across the apertures 58 from a first part corresponds to the claimed remainder being completely separated, as best understood, as noted above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 11, 2022